                                                                                                    ---~------'----7;,
., ,4...·, ,,,...                                                                                                                              .   )
  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                         UNITED STATES DISTRICT COU T                                             SEP O3 2019
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                        CLERK. U.S C'!STRl[;T COURT
                      United States of America                                JUDGMENT I S\1!()Ri(MJNiAfij((i:~SEJ"'LIFO~~'.A
                                                                                                                                              I
                                                                              (For Offenses Committed &n'fu A&LNo.v.emhetl,.19.S.7~~,4tVOE:=>U Y
                                         V.

                        Enrique Ocampo-Luna                                   Case Number: 3:19-mj-23637

                                                                             Chloe S. Dillon
                                                                             Defendant's Attorney


REGISTRATION NO. 88836298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                              ------"--------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                        Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                              I .

 D The defendant has been found not guilty on count( s)
                                                        -------------------
 • Count( s)
             ------------------
                                                           dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term qf:
                                 \:l,,
                                ,131 TIME SERVED
                               ' \
                                                                           • _________ days
 IZI Assessment: $10 REMITTED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, September 6, 2019
                                                                           Date of Imposition of Sentence



                                                                           HONORABLE MITCHELL D. DEMBIN
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                    3:19-mj-23637
